          Case 6:20-cv-01207-ACC-EJK Document 3 Filed 07/08/20 Page 1 of 2 PageID 13

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

                                                                 )
                       TAVIA WAGNER                              )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 6:20-cv-01207-ACC-EJK
                                                                 )
 BARRACUDA STATIONS, LLC, and APEC FOODS,                        )
 LLC, d/b/a VIRGINIA HEIGHTS MARATHON, a/k/a                     )
                SPEEDWAY #6426                                   )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) BARRACUDA STATIONS, LLC
                                           WILLIAM D. MCKNIGHT - REGISTERED AGENT
                                           1201 OAKFIELD DRIVE, SUITE 109
                                           BRANDON, FLORIDA 33511




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JOE M. QUICK, ESQ.
                                           LAW OFFICES OF JOE M. QUICK, ESQ.
                                           1224 S. PENINSULA DRIVE #619
                                           DAYTONA BEACH, FLORIDA 32118
                                           TELEPHONE (386) 212-3591


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT
                                                                                                     MagalyJustiniano



Date:      July 8, 2020
                                                                                     Signature of Clerk or Deputy Clerk
          Case 6:20-cv-01207-ACC-EJK Document 3 Filed 07/08/20 Page 2 of 2 PageID 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida

                                                                 )
                       TAVIA WAGNER                              )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 6:20-cv-01207-ACC-EJK
                                                                 )
 BARRACUDA STATIONS, LLC, and APEC FOODS,                        )
 LLC, d/b/a VIRGINIA HEIGHTS MARATHON, a/k/a                     )
                SPEEDWAY #6426                                   )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) APEC FOODS, LLC
                                           WILLIAM D. MCKNIGHT - REGISTERED AGENT
                                           1201 OAKFIELD DRIVE, SUITE 109
                                           BRANDON, FLORIDA 33511




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: JOE M. QUICK, ESQ.
                                           LAW OFFICES OF JOE M. QUICK, ESQ.
                                           1224 S. PENINSULA DRIVE #619
                                           DAYTONA BEACH, FLORIDA 32118
                                           TELEPHONE (386) 212-3591


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT                MagalyJustiniano




Date:        July 8, 2020
                                                                                     Signature of Clerk or Deputy Clerk
